Citation Nr: 0126668	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  94-46 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for bronchial asthma, 
rated as 10 percent disabling prior to September 24, 1998.

3.  Entitlement to an increased rating for bronchial asthma, 
rated as 30 percent disabling from September 24, 1998.  

4.  Entitlement to an earlier effective date for the 
assignment of a 30 percent rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
April 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision from 
the VARO in Wichita, Kansas, which denied the petition to 
reopen the claim for service connection for a psychiatric 
disorder, and denied a claim for a rating in excess of 10 
percent for bronchial asthma.  The claims file subsequently 
was transferred to the VARO in St. Louis, Missouri, VARO, and 
then to the VARO in Reno, Nevada, both times at the request 
of the veteran.  In October 1996 and April 1999, the Board 
remanded the issues on appeal for additional development.  

In a November 1998 rating decision, the RO awarded the 
veteran an increased rating, to 30 percent, for his service-
connected bronchial asthma, effective September 24, 1998.  
Hence, the issue of a higher evaluation for bronchial asthma 
now encompasses the two issues set forth on the title page of 
this decision.  The Board also notes that, after the increase 
in rating to 30 percent, the veteran's attorney perfected an 
appeal as to the assigned effective date.  

Given the fact that questions as to the veteran's entitlement 
to a higher evaluation during the period both before and 
after the September 24, 1998 then remained in appellate 
status, and had not finally resolved, the Board finds 
perfecting an appeal on the effective date issue was 
premature.  Nonetheless, that issue is addressed in the 
remand following the Board decision on the remaining issues 
on appeal, as set forth below.  



FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, to include PTSD; the veteran did not perfect an 
appeal of this decision.  

2.  In support of his application to reopen his claims for 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder, the veteran has submitted 
evidence not previously of record that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  Prior to October 7, 1996, the veteran had displayed only 
mild asthma, with lungs clear to auscultation and an absence 
of wheezes, rales, or rhonchi.  

4.  Since October 7, 1996, the veteran has displayed a FEV-1 
(forced expiratory volume in one second) of 70 percent of 
predicted value.  

5.  The evidence does not demonstrate that the veteran 
suffers from severe asthma, with such characteristics as 
asthma attacks on a weekly basis and marked dyspnea on 
exertion with only temporary relief from medication and 
precluding more than light manual labor. 


CONCLUSION OF LAW

1.  The RO's October 1990 decision denying service connection 
for a psychiatric disability, to include PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  

2.  The appellant has submitted new and material evidence to 
reopen his claim for service connection for a psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for a disability rating of 30 percent for 
bronchial asthma, for the period from October 7, 1996 through 
September 23, 1998, are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2001).  

4.  The criteria for a disability rating in excess of 30 
percent for the veteran's bronchial asthma, from October 7, 
1996, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6602 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service personnel records reflect that he 
served with the 1st Battalion, 5th Artillery, during his 
service in Vietnam during the period from September 1965 to 
September 1966.  

After experiencing symptoms of paranoia, the veteran was 
hospitalized at a VA medical center (VAMC) in Kansas City in 
July 1989 .  Physical examination at the time of admission 
revealed lungs clear to auscultation.  Paranoid disorder was 
diagnosed, and PTSD was ruled out.  

In a February 1990 rating decision, the RO denied service 
connection for PTSD.  The RO found no evidence that the 
veteran had a current diagnosis of PTSD.  

The veteran filed a claim for service connection for an 
asthma disability in February 1990.  In March 1990, he filed 
a written request to "reopen his claim for service 
connection for PTSD."  

The veteran was again hospitalized at a Wichita VAMC in 
February 1990.  Paranoid thoughts were reported, and 
dysthymia was diagnosed.  His lungs were clear to 
auscultation at the time of admission.  He was transferred in 
March 1990 to a VA drug rehabilitation program.  He was 
discharged from this rehabilitation program in April 1990, to 
be followed on an outpatient basis.  

In April 1990, the veteran was afforded a VA respiratory 
examination.  His reported symptoms of bronchial asthma 
included shortness of breath, dyspnea on exertion, and 
tightness of the chest.  A pack a day smoking habit was also 
noted.  He was currently taking inhaler medication every 6-8 
hours.  On physical examination, his lungs were clear to 
auscultation and percussion, with no rales.  Pulmonary 
function testing revealed only minimal reductions in flow 
rates at lower lung volumes, compatible with early emphysema.  
The final diagnosis was bronchial asthma, stable with current 
medications.  

A June 1990 VA psychiatric examination culminated in a 
diagnosis of PTSD.  

In an October 1990 rating decision, the RO granted service 
connection, and assigned a 10 percent initial rating, for 
bronchial asthma.  The RO then continued the prior denial of 
service connection for PTSD.  

From August to November 1990, the veteran was again 
hospitalized at a VAMC in Tomah, Wisconsin, for treatment of 
psychiatric complaints.  Physical examination at the time of 
admission revealed lungs clear to auscultation and 
percussion.  His diagnoses included PTSD, major depression, 
and panic disorder.  Subsequent VA outpatient treatment 
records from 1990 to 1991 include diagnoses of PTSD.  

By letters dated in September 1989, May 1990, and December 
1990, VA requested that the veteran provide details of any 
stressor or stressors that he may have experienced during 
service.  

In December 1990, the veteran filed a notice of disagreement 
with the initial 10 percent rating assigned for bronchial 
asthma.  The RO responded with a March 1991 statement of the 
case on that issue.  In June 1991, he filed a notice of 
disagreement regarding the prior denial of service connection 
for PTSD.  The RO issued a statement of the case on the issue 
of service connection for PTSD in July 1991.  

In January 1993, the veteran filed a claim to reopen the 
previously denied claims for  service connection for PTSD and 
a claim for an increased rating for bronchial asthma.  

The veteran underwent  VA psychiatric examination in May 
1993.  His final diagnoses included dysthymia, major 
depression, and recurrent delusional disorder.  

The veteran also underwent VA respiratory examination in May 
1993.  He then reported regular use of several inhaler 
medications for his respiratory symptoms.  The veteran also 
reported shortness of breath, most prominent at night, or 
with anxiety attacks or physical exertion, and that he smoked 
approximately 1/3 a pack of cigarettes per day.  On physical 
examination, his lungs were clear, without wheezes, rales, or 
rhonchi.  No malignant processes were observed.  Breathing 
sounds were within normal limits.  Pulmonary function testing 
revealed a FEV-1 of 70 percent of predicted value, and a FEV-
1/FVC of 71 percent of predicted value.  An assessment of 
moderately severe restrictive pulmonary functioning deficit 
was given.  The overall impression was of mild asthma.  

In a September 1993 rating decision, notice of which was 
mailed to the veteran in October 1993, the RO again denied 
service connection for a psychiatric disability, to include 
PTSD, and denied a rating in excess of 10 percent for the 
veteran's service-connected bronchial asthma.  In September 
1994, the veteran filed a notice of disagreement regarding 
these denials.  He also protested the lack of service 
connection for depression and substance abuse, both claimed 
as secondary to PTSD (although these issues were not 
addressed the original rating decision).  In October 1994, 
the RO issued to him a statement of the case, and he 
responded with a November 1994 substantive appeal.

In November 1994, the veteran was hospitalized at the Kansas 
City VAMC for treatment of psychiatric symptoms.  At the time 
of admission, his lungs were clear to auscultation and 
percussion.  Psychosis, related to substance abuse, was 
diagnosed.  He subsequently was hospitalized at the 
Leavenworth VA medical center in December 1994, again for 
psychiatric treatment; the diagnosis was atypical bipolar 
affective disorder, with psychosis.  

In a December 1994 statement to the RO, the veteran stated 
that he had received treatment for his bronchial asthma at 
VAMCs in Leavenworth and Wichita, Kansas, and Kansas City, 
Missouri.  

In January 1995, the veteran's representative filed claims 
for service connection for substance abuse and depression, 
both claimed as secondary to PTSD.  He also reiterated prior 
claims for service connection for PTSD, and an increased 
rating for bronchial asthma.  In a June 1995 rating decision, 
the RO continued prior denials of service connection for PTSD 
and an increased rating, in excess of 10 percent, for 
bronchial asthma.  

In October 1996, the Board remanded all issues for additional 
development.  The Board then requested that the RO obtain a 
stressor statement from the veteran regarding any stressful 
experiences he may have had during service.  The Board also 
noted the regulatory changes in the diagnostic criteria for 
bronchial asthma, and directed that the RO to review the 
veteran's claim under the new regulatory criteria.  A new VA 
respiratory examination was ordered.  

In November 1996, the veteran submitted a December 1994 
affidavit detailing his stressors experienced during service.  
According to his account, he performed grave registration 
duties during service, including the handling of dead bodies.  
He also came under rocket and mortar attack on multiple 
occasions, and lost several close friends who died in combat.  
He did not, however, witness their death, according to his 
statement.  

Records received in June 1998 from the U.S. Armed Services 
Center for Research of Unit Records ("Research Center") 
verify that the 1st Battalion, 5th Artillery, participated in 
combat support operations against the enemy, including 
providing direct artillery fire support, but do not mention 
the veteran specifically.  According to these records, enemy 
forces directly attacked the unit in February 1966, but the 
base was not overrun.  

A VA pulmonary examination was conducted in September 1998.  
The veteran then reported 1-2 asthma attacks per day, 
characterized by shortness of breath, wheezing, and 
tightening of the chest.  He indicated that the attacks were 
of short duration, and usually relieved by inhaler use.  He 
also reported shortness of breath with exertion.  The 
examiner noted that the veteran had not been incapacitated or 
hospitalized in the past due to his bronchial asthma, and he 
only required annual follow-up care from his physician for 
this disability.  Physical examination revealed decreased 
vocal fremitus and resonance, and the percussion note was of 
increased resonance.  Rhonchi were heard on auscultation.  
Pulmonary testing revealed decreased flow rates consistent 
with obstructive impairment.  He had a FEV-1 level of 1.96 
liters, 58 percent of expected volume.  His FEV-l to FVC 
ratio was 86.  After bronchodilator therapy, his FEV-1 was 87 
percent of the predicted value, and his FEV-1/FVC ration was 
79 percent of the predicted value.  

The veteran was scheduled for additional VA psychiatric 
examination in September 1998; however, he failed to report 
for examination, and offered no explanation for his absence.  

In a November 1998 rating decision, the RO awarded the 
veteran an increased rating, to 30 percent, for his service-
connected bronchial asthma, effective September 24, 1998.  No 
new and material evidence was found with which to reopen the 
veteran's claim to service connection for a psychiatric 
disability, to include PTSD.  

The veteran's appeal was next presented to the Board in April 
1999, at which time it was again remanded for additional 
development.  The RO was then directed to provide to the 
veteran and his representative, at his new address, a copy of 
the most recent November 1998 rating decision.  

In May 1999, the veteran's representative filed a notice of 
disagreement regarding the effective date assigned for the 
award of a 30 percent rating for the veteran's bronchial 
asthma.  A statement of the case on that issue was afforded 
the veteran in August 1999.  He in turn filed a September 
1999 substantive appeal, perfecting this issue for appeal.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified, as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations which implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations also are effective from November 9, 
2000.

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 1994 and August 1999 Statements 
of the Case, the veteran and his representative have been 
advised of the laws and regulations governing the claims on 
appeal, and, hence, have been given notice of the information 
and evidence necessary to substantiate the claims.  Moreover, 
pertinent medical treatment records have been obtained and 
associated with the claims file, and the veteran has been 
afforded multiple comprehensive VA examinations in connection 
with the claim on appeal.  Furthermore, as the veteran has 
not identified any additional relevant evidence that has not 
been requested or obtained, there is no indication that there 
is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  Hence, adjudication of 
the issue on appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claims are ready to be considered on 
the merits.  

A. New and material evidence

The veteran's claim for service connection for a psychiatric 
condition, to include PTSD, has previously been considered 
and denied.  The RO denied claims for service connection for 
PTSD in February and October 1990.  The evidence then of 
record included the veteran's service medical and personnel 
records and VA treatment records.  The veteran responded with 
a timely notice of disagreement, but failed to perfect his 
appeal with the filing of a timely substantive appeal.  See 
38 U.S.C.A. §7105;  38 C.F.R. § 20.302.  .In the absence of a 
timely and perfected appeal, this RO decision is final as to 
the evidence of record, and may only be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  

The Board notes that when the veteran originally filed his 
petition to reopen this claim for service connection for a 
psychiatric disability, to include PTSD, in January 1993, the 
RO initially considered the claim on the merits and failed to 
inform him of the need to submit new and material evidence 
prior to the reopening of his claim.  However, during the 
course of the appeal, the claim has been recharacterized as a 
petition to reopen, and the veteran has been informed of the 
legal requirement of submitting new and material evidence to 
reopen the claim; thus, no prejudice results from the Board's 
consideration of this issue, as a petition to reopen, at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. § 19.9.  

New evidence is that which is not cumulative or redundant of 
previously considered evidence; material evidence is that 
which is relevant and probative to the issue at hand, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  As the claim currently on appeal clearly was filed 
prior to August 29, 2001, the Board will apply the version of 
3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.]

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105;  Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  Furthermore, the 
credibility of the new evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible"). 

In support of his application to reopen, the veteran has 
submitted VA medical records, military service records, and 
his own contentions.  Because at least some of this 
additional evidence is new and material, the veteran's 
application to reopen his claim must be granted.  

At the time the veteran's claim for service connection for 
PTSD was originally denied, the RO found no evidence of an 
in-service stressor, or a diagnosis of PTSD based on such a 
stressor.  Subsequently, the RO has received a December 1994 
affidavit from the veteran detailing alleged stressor 
incidents during service, including coming under rocket and 
mortar fire on several occasions.  Military records received 
from the U.S. Armed Services Center for Research of Unit 
Records in June 1998 confirm that the veteran's unit, the 1st 
Battalion, 5th Artillery, engaged in combat support 
operations against the enemy and was directly attacked on at 
least one occasion (although the records do not specifically 
mention the veteran).  Because this evidence was received 
subsequent to the October 1990 final rating decision, it is 
new; that is, it was not of record at the time of the 
original denial.  Additionally, this stressor support 
evidence is not cumulative and redundant of previously 
presented evidence.  For this reason, this evidence is new, 
as defined by 38 C.F.R. § 3.156.  Likewise, the evidence 
material, inasmuch as it tends to support the veteran's claim 
of his unit being attacked on at least one occasion.  This 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  

As new and material evidence to reopen the claim has been 
submitted, the appeal must be granted to this extent.  Id.  

B. Entitlement to increased ratings for bronchial asthma, 
rated as 10 percent disabling prior to September 24, 1998, 
and as 30 percent disabling 
from June 24, 1998

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, at the outset, that the criteria used to 
rate respiratory disorders was changed, effective October 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the former and revised criteria for evaluating 
his bronchial asthma.  When a law or regulations change 
during the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  In this case, the RO has 
considered the veteran's claim for higher initial and 
subsequent evaluations for bronchial asthma under both the 
former and the revised schedular criteria; hence, there is no 
prejudice to the veteran in the Board doing likewise.  See 
Bernard, supra; see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Prior to October 7, 1996, service-connected bronchial asthma 
was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  Under this code, mild asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks warranted a 10 percent disability 
rating; moderate asthma involving rather frequent asthmatic 
attacks (separated by only ten to fourteen day intervals) 
with moderate dyspnea on exertion between attacks warranted a 
30 percent rating; severe asthma involving frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication where more than light manual labor is precluded 
warranted a 60 percent rating and pronounced asthma, 
involving very frequent asthmatic attacks with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health 
warranted the assignment of a 100 percent rating.  A note 
associated with this diagnostic code stipulates that in the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Effective October 7, 1996, bronchial asthma is rated 
according to the general formula for restrictive lung 
disease.  The new rating criteria provide that a 10 percent 
evaluation is warranted where pulmonary function testing 
shows FEV-1 (forced expiratory volume in one second) of 71 to 
80 percent predicted, or; FEV-1/FVC (forced expiratory volume 
in one second to forced vital capacity) of 71 to 80 percent, 
or; intermittent inhalation or oral bronchodilator therapy.  
A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  In order to 
warrant a 60 percent evaluation, the pulmonary function 
testing must show FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Finally, a 100 percent 
rating is warranted if the evidence shows FEV-1 less than 40 
percent predicted, or FEV- 1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  A note associated with this diagnostic code 
stipulates that in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

Considering the veteran's claim for a rating in excess of 10 
percent for bronchial asthma prior to September 24, 1998, the 
Board notes that (notwithstanding any other claim advanced by 
the veteran or on his behalf), the record presents a basis 
for assignment of a 30 percent evaluation under the revised 
criteria.  These rating criteria specify, among other things, 
for the award of a 30 percent rating for FEV-1 of 56 to 70 
percent of the predicted value.  In the present case, 
pulmonary function testing as early as May 1993 confirms FEV-
1 values of 70 percent; thus, an increased initial rating 
under the new rating criteria is warranted.  However, because 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change, 
the veteran may only be awarded a 30 percent rating effective 
from October 7, 1996, based on the revised rating criteria.  
See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

However, the Board finds no basis for a rating higher than 30 
percent for bronchial asthma at any point pertinent to the 
claim.  Pursuant to the former criteria, the veteran has not 
displayed the characteristics of severe asthma, including 
asthma attacks on a weekly basis and marked dyspnea on 
exertion with only temporary relief from medication and 
precluding more than light manual labor, which would warrant 
a 60 percent rating under the former diagnostic criteria.  
While he did report on examination in September 1998 a 
history of 1-2 asthma attacks per day, these assertions are 
not supported by any objective medical evidence.  He 
otherwise reported no history of incapacitation or 
hospitalization due to his asthma, and he only receives 
follow-up care from his physician on an annual basis.  
Finally, the veteran reported that his asthma attacks are 
indeed relieved by his inhaler medication.  

Likewise, the evidence does not support an increased rating, 
to 60 percent or higher rating for the veteran's bronchial 
asthma at any time subsequent to October 7, 1996.  In order 
to warrant such a rating, the pulmonary function testing must 
show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  However, the veteran's most recent 
pulmonary function tests show an FEV-1 of 58 percent of 
predicted value, and an FEV-1/FVC of 86 percent of predicted 
value.  Likewise, the veteran reported only annual visits to 
his physician for follow-up medical care, and no necessary 
courses of systemic corticosteroids.  Overall, the clear 
preponderance of the evidence is against an increased rating, 
to 60 percent, for the veteran's bronchial asthma.  

For all the foregoing reasons, the Board finds that while the 
criteria for a 30 percent rating for bronchial asthma, from 
October 7, 1996 are met, the criteria for a rating in excess 
of 30 percent since that time are not met.  



ORDER

As new and material evidence to reopen a claim for service 
connection for a psychiatric disability, to include PTSD, the 
appeal is granted to this extent.  

A 30 percent evaluation for service-connected bronchial 
asthma, from October 7, 1996 through September 23, 1998, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 30 percent for the veteran's 
bronchial asthma is denied.  


REMAND

In light of the Board's conclusion that the claim of service 
connection for a psychiatric disability, to include PTSD, is 
reopened, the claim must be reviewed on a de novo basis; 
however, the RO has not yet had the opportunity to review the 
claim on the merits in light of all evidence, both old and 
new, of record.  To ensure that the veteran adequate notice 
and opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  Such development action may 
include requesting information as described in 38 U.S.C. 
§ 5106, as well as the accomplishment of a medical 
examination (or, obtaining a medical opinion) when such 
evidence may substantiate entitlement to the benefits sought.  
A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A § 5103A (West Supp. 2001)).  

Pertinent to the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, the Board notes that 
the record includes evidence independently verifying that the 
veteran's unit was subject to attack on at least one 
occasion.  This appears to corroborate the veteran's 
purported stressor of undergoing mortar and rocket attack 
during his Vietnam service.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997) (VA, by requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly).  Hence, the 
Board finds that a comprehensive VA psychiatric examination, 
to obtain competent opinion as to whether the veteran's 
verified stressor has resulted in PTSD, as well as whether 
any other psychiatric diagnosis is in any way related to any 
injury or disease experienced in service, is warranted.  The 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo any further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include any medical records from any VA 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In this case, the claims file 
reflects psychiatric treatment from several VA medical 
centers.  All treatment records not already obtained from 
these facility must be obtained.  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran, as well as undertake 
any other indicated notification and/or development action as 
regards this issue.

Additionally, the Board also notes, as indicated in the 
Introduction, above, that the veteran has perfected an appeal 
of the effective date assigned for the 30 percent rating for 
bronchial asthma.  While the Board has determined that an 
earlier effective date of October 7, 1996, based upon a 
change in the rating criteria, is warranted, it is unclear 
whether such action satisfies the veteran's earlier effective 
date claim.  This matter should be clarified on remand.  

Finally, the Board notes that in a rating decision dated June 
8, 2000, the RO determined that a May 8, 1991 decision 
denying service connection for nonservice-connected 
disability pension was not clearly and unmistakably 
erroneous.  In a June 12, 2000 rating decision, the RO 
determined that there was no "grave procedural error" in an 
October 15, 1990 rating decision that granted service 
connection and assigned an initial 10 percent evaluation for 
bronchial asthma, effective February 27, 1990.  The veteran 
was notified of both determinations by RO letter of June 23, 
2000.  In documents filed with the RO on June 11, 2001, and 
subsequently forwarded to the Board, the veteran's attorney 
expressed the veteran's disagreement with both rating 
decisions.  As such, on remand, the RO must issue a statement 
of the case on these issues.  See 38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should undertake all necessary 
action to clarify with the veteran and his 
attorney whether the claim for an earlier 
effective date for the award of a 30 
percent rating for bronchial asthma 
remains in appellate status.  Based on the 
veteran's and/or his attorney's response, 
the RO should undertake any further 
appropriate action.

2.  The RO should issue to the veteran and 
his attorney a statement of the case on 
the claims of clear and unmistakable error 
in the May 8, 1991 decision denying 
service connection for nonservice-
connected disability pension, and of 
"grave procedural error" in an October 
15, 1990 rating decision that granted 
service connection and assigned an initial 
10 percent evaluation for bronchial 
asthma.  The RO should advise the veteran 
and his attorney of the legal requirement 
of timely filing a substantive appeal on 
this issue to perfect and appeal with the 
Board, and furnish them a VA Form 9 for 
such purpose.  

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his attorney should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

4.  After associating with the claims file 
all outstanding records received pursuant 
to the above-requested development, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to and 
be reviewed by the physician designated to 
examine the appellant.  All diagnostic 
tests and studies deemed necessary by the 
examiner should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  

The examiner should render a multi-axial 
diagnosis encompassing all psychiatric 
disability deemed to be present.  In 
determining whether a diagnosis of PTSD is 
appropriate, the examiner must consider 
and explicitly address whether the in-
service event verified by the record-
enemy attack of the veteran's unit on one 
occasion-is medically sufficient to have 
resulted in PTSD.  For each other 
psychiatric disorder diagnosed, the 
examiner should address whether such 
disorder is, as least as likely as not, 
the result of injury or disease during 
active military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

5.  If the veteran fails to report for the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and implemented by recently 
finalized regulations (to be promulgated 
at 38 C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

8.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claim for service 
connection for a psychiatric disorder, to 
include PTSD, in light of all pertinent 
evidence and legal authority.  The RO 
must provide full reasons and basis for 
its determinations.

9.  If the benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond with written and/or other 
argument in response thereto before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



